Opinion by
Orlady, J.,
A feigned issue under the interpleader act was awarded by the court below, on the petition of the sheriff when the plaintiff herein, the claimant, filed her bond, and retained the property the title to which was in dispute.
Elias Saba, husband of the claimant, held a wholesale liquor dealer’s license and conducted a liquor business in a building owned by the wife. A part of the goods levied upon by the defendants consisted of wines, liquors and cigars, which were claimed by the plaintiff as her own property. In regard to these the trial judge charged the jury: “We say to you, that as a matter of *372public policy, under the liquor license laws and the laws of this commonwealth, we cannot permit you to find a verdict in her favor for the liquors and cigars and we direct you positively to find by your verdict in favor of the defendants for liquors, wines and cigars.” This binding direction was erroneous. The sole question in regard to these items was their legal ownership, and this was a question of fact for the jury to be determined under the evidence with proper instructions from the court. The' indebtedness of the plaintiff’s husband to the defendants antedated the purchase of these items by the claimant. He received no credit from the defendants by reason of these items being in the store conducted by him. The fact that they were there, and that they were liquors and cigars did not affect her title to them. That question was to be decided as in the case of any other property, and the jury should have been so instructed.
A verdict was rendered “In favor of the plaintiff and against the defendants for all the goods in dispute, excepting (certain specified articles) for which we find in favor of the defendants.” It is conceded that such a verdict is erroneous. As stated by Porter, J., in Mann v. Salsberg, 17 Pa. Super. Ct. 280, “Where claimants in a proceeding under the Interpleader Act of May 26, 1897, P. L. 95, give a bond and take the goods, the value of the goods must be determined by the jury. It was the purpose of the act of assembly to provide a complete and convenient system for determining controversies of this character, without circuity of action.
The judgment is reversed and a venire facias de novo awarded.